UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7830



ROBERT JOHN MOES,

                                            Petitioner - Appellant,

          versus


JEFFREY L. BANEY, Case Manager Coordinator,
CMC;   ROBERT   E.  BRIGHT,  Unit  Manager;
STEPHEN M. DEWALT, Warden,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-05-
1148-RWT)


Submitted: May 16, 2006                         Decided: May 19, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert John Moes, Appellant Pro Se. James A. Frederick, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert John Moes appeals the district court’s order

denying his petition for a writ of mandamus.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Moes v. Baney, No.

CA-05-1148-RWT (D. Md. Nov. 1, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -